Exhibit 10.2
THIRD AMENDMENT TO PROMISSORY NOTE
THIS THIRD AMENDMENT TO PROMISSORY NOTE (this “Amendment”) is made and entered
as of December 22, 2009, by and between VIA Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Bay City Capital Fund IV Co-Investment Fund,
L.P., or its registered assigns (the “Holder”).
RECITALS
1. The Holder agreed to lend to the Company in the aggregate up to $211,000.00
pursuant to the terms of a Promissory Note dated March 12, 2009, as amended on
September 11, 2009 and October 30, 2009, respectively (the “Note”); and
2. The Company and the Holder have agreed to amend certain provisions of the
Note, subject to terms and conditions set forth in this Amendment.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Note, unless the
context shall otherwise require.
Section 2. Amendments. Section 4 of the Note is hereby amended in its entirety
to read as follows:
4. Maturity. Unless sooner paid, the entire unpaid principal amount and all
unpaid accrued interest shall become fully due and payable on the earliest of
(i) February 28, 2010, and (ii) the acceleration of the maturity of this Note by
Holder upon the occurrence of an Event of Default (such earliest date, the
“Maturity Date”).
Section 3. No Other Amendments. Except as specifically amended hereby, the Note
shall continue in full force and effect as written.
Section 4. Governing Law. This Amendment is made pursuant to and shall be
governed by, construed and enforced in accordance with the laws of the State of
California, without regard to the conflict of laws principles thereof.
Section 5. Captions; Pronouns. All articles and section headings or captions
contained in this Amendment are inserted only as a matter of convenience and for
reference and in no way define, limit, extend or describe the scope of this
Amendment or the intent of any provision thereof. As used herein, all pronouns
shall include the masculine, feminine, neuter, singular and plural thereof
wherever the context and facts require such construction.

 

 



--------------------------------------------------------------------------------



 



Section 6. Severability. If any provision of this Amendment or application to
any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Amendment or the application of such provision to any other party or
circumstances shall not be affected thereby, and each provision shall be valid
and shall be enforced to the fullest extent permitted by law.
Section 7. Counterparts; Effectiveness. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which,
when taken together, shall be deemed one agreement.
Signature page follows.

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

            THE COMPANY:

VIA PHARMACEUTICALS, INC.
      By:   /s/ James G. Stewart         Name:   James G. Stewart       
Title:   SVP and Chief Financial Officer        THE HOLDER:

BAY CITY CAPITAL FUND IV CO-INVESTMENT FUND, L.P.
      By:   Bay City Capital Management IV LLC       Its:  General Partner     
      By:   Bay City Capital LLC       Its:  Manager   

                  By:   /s/ Carl Goldfischer         Name:   Carl Goldfischer   
    Title:   Manager and Managing Director     

[Signature Page to Third Amendment to Promissory Note]

 

 